DETAILED ACTION
This office action is in response to the application filed on 06/12/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a feedback signal” it is not clear if this signal is the same or different from the analog feedback signal of claim 1. Claim 9 recites “a control signal” it is not clear if this control signal is the same or different than the one mentioned in claim 1.
	Claim 10 recite “an analog feedback signal” it is not clear if this signal is the same or different from the one in claim 1. Claim 10 recites “analog regulator” it is not clear if this regulator is the same or different from the output stage since the output stage also receives an analog feedback signal.
	Claim 15 recite “receiving reference voltage information and measured voltage information using a digital regulator”. However, according to Figure 3 the digital regulator 330 receives said signal it is not used for receiving does signal. The measured voltage information is received by the digital regulator by using circuitry 350. Therefore, this statement is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gurcan US 2008/0157740.
	Regarding Claim 1, Gurcan teaches (Figures 2-4) a power supply (100) comprising: an output stage (104 and 106) configured to provide a supply current (at 122) to obtain a supply voltage (Vout); a digital regulator (102) configured to receive a reference voltage information (at 126), and a measured voltage information (at Fb) and further configured to provide a control signal (128); and an inner analog control loop configured to provide an analog feedback signal (sent to 104) based on the supply voltage (Vout), wherein the analog feedback signal is provided to the output stage as an 
	Regarding Claim 2, Gurcan teaches (Figures 2-4) wherein a bandwidth of the inner analog control loop (with 104) is larger at least by a factor of 5 (due to the ratio shown in par. 20, 24 and 34-35 and the inverse proportional relationship between gain and bandwidth) than a bandwidth of the digital regulator (with 102). (For Example: Par. 19-27)

	Regarding Claims 3 and 17, Gurcan teaches (Figures 2-4)  further comprising an analog-to-digital converter (306) and wherein a bandwidth of the inner analog control loop (at 104) is higher than a tenth of a sampling rate of the analog-to-digital converter (see par. 33-35) which is configured to provide the measured voltage information for the digital regulator (see fig. 4b). (For Example: Par. 19-27)  
	Regarding Claims 5 and 19, Gurcan teaches (Figures 2-4)  wherein a control mechanism of the digital regulator is reconfigurable (with 304 and 302). (For Example: Par. 19-27)
	Regarding Claim 6, Gurcan teaches (Figures 2-4), wherein the inner analog control loop (with 104) is configured to reduce a supply voltage  (Vout) variation caused by a change of current consumption of a load (110) coupled to the power supply before the digital regulation becomes effective (see Figs. 4). (For Example: Par. 19-34)
	Regarding Claims 7 and 20, Gurcan teaches (Figures 2-4)  wherein the inner analog control loop (with 104) is configured wherein a drop of the supply voltage (Vout) 
	Regarding Claim 8, Gurcan teaches (Figures 2-4) wherein the inner analog control loop (with 104) comprises a feedback of one of the supply voltage (Vout); and an analog signal which is based on the supply voltage. (For Example: Par. 19-27)
	Regarding Claim 9, Gurcan teaches (Figures 2-4) wherein the inner analog control loop is configured to supply a drive signal (from 104) for the output stage (sent to 106) that is based on a subtraction between a control signal (128) provided by the digital regulator and a feedback signal (sent to 104) comprising the supply voltage (Vout). (For Example: Par. 19-27)
	Regarding Claim 10, Gurcan teaches (Figures 2-4) further comprising: a feedback path (with R1-R2 and 306) for the digital regulator (102); a digital-to-analog converter (308) configured to provide an analog control signal based on digital control information provided by the digital regulator (with 302, 304 and 310), and an analog regulator (with 104) configured to receive the analog control signal provided by the digital-to-analog converter (308) and an analog feedback signal comprising the supply voltage (Vout), and further configured to provide a drive signal (from 128 to 106) for the output stage based on the analog control signal provided by the digital-to-analog converter and the analog feedback signal.  (For Example: Par. 19-27)
	Regarding Claim 14, Gurcan teaches (Figures 2-4)  a method of supplying power to a load (RL) using a power supply (100), the method comprising: partially compensating drops and peaks of a supply voltage (Vout, Fig. 4) caused by a load change using an inner analog control loop (with 104) configured to use a first time due to the ratio shown in par. 20, 24 and 34-35 and the inverse proportional relationship between gain and bandwidth). (For Example: Par. 19-27)
	Regarding Claim 15, Gurcan teaches (Figures 2-4) a method of supplying power the method comprising: providing a supply current (IL) using an output stage (106) operable to generate a supply voltage (Vout); receiving reference voltage information (126) and measured voltage information (at FB) using a digital regulator (102); providing a control signal (128) using the digital regulator; and providing an analog feedback signal (at 104) using an inner analog control loop (with 104) wherein the analog feedback signal is provided to the output stage (with 104), wherein the analog feedback signal is based on the supply voltage (Vout), and wherein further the analog feedback signal makes an analog regulation contribution to a regulation of the supply voltage. (For Example: Par. 19-27)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan US 2008/0157740 in view of Hammerschmidt US 2014/0253071.
	Regarding Claims 4 and 18, Gurcan teaches   an inner analog control loop (with 104) and wherein the digital regulator (102) is configured to perform a closed loop control which comprises an integral control (with 302).  (For Example: Par. 19-27)
	Gurcan does not teach wherein the inner analog control loop is further configured to perform a proportional control. 
 	Hammerschmidt teaches (Figures 2) wherein the inner control loop (208, 212, 218, 220 and 214) is further configured to perform a proportional control (with 212). (For Example: Par. 24-32)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gurcan to include wherein the inner analog control loop is further configured to perform a proportional control, as taught by Hammerschmidt to reduce ringing/noise in the control loop. 
	Regarding Claim 16, Gurcan teaches an inner analog control loop and a digital regulator (with 104 and 102).  (For Example: Par. 19-27)
	Gurcan does not teach wherein a bandwidth of the inner analog control loop is larger by at least a factor of 10 than a bandwidth of the digital regulator.
 	Hammerschmidt teaches (Figures 2) wherein a bandwidth of the inner control loop (208, 212, 218, 220 and 214) is larger by at least a factor of 10 (par. 29-30) than a bandwidth of the digital regulator (206, 210 and 216). (For Example: Par. 24-32)
. 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan US 2008/0157740 in view of  Applicants Admitted Prior Art (AAPA, See MPEP 2129).
		Regarding Claims 11-12, Gurcan teaches  the digital regulator (102).  (For Example: Par. 19-27)
	Gurcan does not teach wherein the feedback path for the digital regulator comprises an analog-to-digital converter and a filter, and wherein the filter is coupled between a load connection and an input of the analog-to-digital converter and wherein the feedback path for the digital regulator comprises a buffer coupled between the load connection and the filter.
 	AAPA teaches (Figure 4) wherein the feedback path (from sense to Dig. Reg.) for the digital regulator comprises an analog-to-digital converter (ADC) and a filter (Filter), and wherein the filter is coupled between a load connection (at sense) and an input of the analog-to-digital converter; and wherein the feedback path for the digital regulator comprises a buffer (before the filter) coupled between the load connection and the filter. (For Example: Par. 72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gurcan to include 
	Regarding Claim 13, Gurcan teaches the digital regulator (102)  (For Example: Par. 19-27)
	Gurcan does not teach further comprising: a shunt resistor for a current measurement wherein the shunt resistor is coupled between the output stage and a load connection.
 	AAPA teaches (Figure 4) further comprising: a shunt resistor (after the output stage) for a current measurement wherein the shunt resistor is coupled between the output stage and a load connection (at DUT). (For Example: Par. 72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gurcan to include further comprising: a shunt resistor for a current measurement wherein the shunt resistor is coupled between the output stage and a load connection, as taught by AAPA to limit the signal sent to the load. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838